COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Haley and Senior Judge Overton


ANTHONY LAMONT WASHINGTON
                                                              MEMORANDUM OPINION* BY
v.     Record No. 1325-05-2                                   JUDGE NELSON T. OVERTON
                                                                     MAY 2, 2006
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                 Beverly W. Snukals, Judge

                 (Michael E. Hollomon, on brief), for appellant. Appellant
                 submitting on brief.

                 (Judith Williams Jagdmann, Attorney General; Karri B. Atwood,
                 Assistant Attorney General, on brief), for appellee. Appellee
                 submitting on brief.


       Anthony Lamont Washington was convicted following a bench trial of felonious obstruction

of justice, in violation of Code § 18.2-460(C). On appeal, he challenges the sufficiency of the

evidence supporting his conviction. For the reasons that follow, we disagree and affirm the trial

court’s decision.

                                          BACKGROUND

       “On appeal, ‘we review the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible therefrom.’” Archer v. Commonwealth,

26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (quoting Martin v. Commonwealth, 4 Va. App.
438, 443, 358 S.E.2d 415, 418 (1987)).

       So viewed, the evidence proved that on June 19, 2003, Deputy Sheriff Mark Bailey was

“[s]itting down in the lockup unit waiting for . . . a transportation unit” to arrive at the courthouse

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
to transport appellant back to jail following appellant’s trial on unrelated charges. Appellant

repeatedly asked Bailey and another deputy when the transportation would arrive. Bailey

informed appellant that the call had been placed requesting transportation and instructed

appellant to stop asking about it. Appellant responded by saying: “Fuck you. I will kill you,

too.”

                                            ANALYSIS

        On appeal, appellant argues the Commonwealth failed to demonstrate “that the deputy

was engaged in the performance of any duty, or that he was impeded from performing any duty.”

        Code § 18.2-460(C) provides, in pertinent part: “If any person by threats of bodily harm

or force knowingly attempts to intimidate or impede . . . any law-enforcement officer, lawfully

engaged in the discharge of his duty . . . he shall be guilty of a Class 5 felony.”

        The evidence proved Bailey was charged with the duty of arranging transportation for

appellant from the court back to jail. He was supervising appellant in the lockup area while

waiting for the transportation to arrive when appellant threatened to kill him. Unquestionably,

Bailey was performing his duties at the time of the threat. He was on-duty, observing appellant

in the lockup area, and maintaining control of the area. The duty required of him as a law

enforcement officer was to supervise appellant, a jail inmate, and ensure appellant was there and

ready when transportation arrived to return the prisoner to jail.

        Generally, obstruction of justice “does not require the defendant to commit an actual or

technical assault upon the officer.” Craddock v. Commonwealth, 40 Va. App. 539, 552-53, 580
S.E.2d 454, 461 (2003); Love v. Commonwealth, 212 Va. 492, 494, 184 S.E.2d 769, 771 (1971).

However, “there must be acts clearly indicating an intention on the part of the accused to prevent

the officer from performing his duty, as to ‘obstruct’ ordinarily implies opposition or resistance

by direct action.” Craddock, 40 Va. App. at 553, 580 S.E.2d at 461; Ruckman v.


                                                 -2-
Commonwealth, 28 Va. App. 428, 429, 505 S.E.2d 388, 389 (1998). Although words alone can

support a conviction for obstruction of justice, see Polk v. Commonwealth, 4 Va. App. 590, 594,

358 S.E.2d 770, 772 (1987), those words generally must contain some manner of a threat

intended to intimidate the police officer.

           Appellant threatened to kill Bailey as the officer was engaged in the duty of supervising

appellant’s transition from the court to the jail.

                           The plain language of Code § 18.2-460(A) provides that
                  threats constitute a violation of the statute when they are
                  knowingly made in an attempt to intimidate or impede law
                  enforcement officers who are performing their duties. Thus, it is
                  the threats made by the offender, coupled with his intent, that
                  constitute the offense. The resulting effect of the offender’s
                  threats, such as fear, apprehension, or delay, is not an element of
                  the crime defined in Code § 18.2-460. By the express terms of the
                  statute, it is immaterial whether the officer is placed in fear or
                  apprehension. The offense is complete when the attempt to
                  intimidate is made.

Id. at 593-94, 358 S.E.2d at 772. The Commonwealth was not required to prove Bailey was

actually impeded or intimidated. Appellant’s threat, made to Bailey while the officer was

engaged in the performance of his duties, combined with the trial court’s permissible inference

that appellant intended to either impede or intimidate the officer, satisfied the statutory

requirements. The Commonwealth’s evidence was competent, was not inherently incredible, and

was sufficient to prove beyond a reasonable doubt that appellant was guilty of obstruction of

justice.

                                                                                              Affirmed.




                                                  -3-